Citation Nr: 9900257	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-43 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to April 28, 1994, 
for a grant of service connection for bilateral hearing loss 
and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to February 
1961.  

This matter comes before the Board of Veterans Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veterans claims for service 
connection for bilateral hearing loss and tinnitus.  By a 
rating decision of November 1994, the RO granted service 
connection for bilateral hearing loss, rated as 
noncompensably disabling, and for tinnitus, rated as 10 
percent disabling.  The effective date for both claims was 
April 28, 1994.  Thereafter, the veteran filed an appeal with 
respect to the noncompensable evaluation assigned for his 
bilateral hearing loss, as well to the effective date 
assigned for each disability.


ORDER TO VACATE

In correspondence dated in July 1996, the veteran indicated 
that he wanted to present testimony and additional evidence 
at a hearing before a Member of the Board in Washington, DC.  
However, no such hearing was held.

In November 1996, the Board issued a decision which denied 
the veterans claims.  Shortly thereafter, the Board became 
aware of the veterans request for a hearing before a Member 
of the Board.  As such, in July 1998, the veteran testified 
at a hearing before the undersigned Member of the Board 
sitting at the RO in St. Louis.  The veteran also submitted 
additional medical evidence pertaining to his claims.

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904(a)(3) 
(1998).  Failure to provide the veteran a personal hearing 
after a request to do so constitutes a denial of due process 
of law.  Therefore, the Board finds that the VA denied the 
veteran due process of law by failing to afford him a 
personal hearing prior to the Boards November 1996 decision.  

Accordingly, the November 1996 decision of the Board is 
vacated in its entirety.  The Board will review the evidence 
on a de novo basis, including the veterans testimony from 
the July 1998 hearing and the additional medical evidence 
provided since the Boards decision of November 1996, prior 
to rendering a decision.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This vacate decision does not 
constitute a decision of the Board on the merits of your 
appeal.
- 2 -
